 ROYAL NORTON MFG. CO.489RoyalNortonManufacturingCompanyandLocalUnionNo. 428,A/W International Union,UnitedAutomobile,Aerospace,and Agricultural Imple-mentWorkersofAmerica (UAW). Case25-CA-3595March 31, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn August 4, 1970, Trial Examiner Eugene E.Dixon issued his Decision in the above-entitledproceeding, finding that Respondent has engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the GeneralCounsel filed a brief in support of the Trial Examin-er's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated it spowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, I and recommendations of theTrial Examiner, except as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Royal Norton Manufacturing Compa-ny, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, with the following modifica-tions:1.Delete paragraph 2(a) of the Trial Examiner'sRecommended Order and insert the following:" (a) Offer to all employees who were deprived ofwork by the removal of Respondent's Elkhart plantimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions (with necessary traveling andmoving, expenses for them and their families and theirhousehold effects to Shipshewana) without prejudice189 NLRB No. 71to their seniority or other rights and privileges in themanner provided in the Remedy section of the TrialExaminer's Decision."2.Delete the fifth full paragraph of the notice andinsert the following:WE WILL offer to all employees who weredeprived of employment as a result of the removalof our Elkhart, Indiana, plant immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrightsand privileges previously enjoyed. Suchreinstatement will be offered at any plant we mayopen in the Elkhart area. If no such plant isopened, we will offer such reinstatement to ourShipshewana, Indiana, plant, together with thenecessary traveling and moving expenses.IWe do not agree with footnote 15 of the Trial Examiner'sDecisionthat supervisors are entitled to reinstatementSupervisorsarenotemployees within the meaning of Section 2(3) of the Act CfBetter MonkeyGrip Company,115 NLRB 1170,N LR B.v Talladega CottonFactory,213F2d208(CA 5)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceeding,brought under Section 10(b) of the National LaborRelations Act, as amended (61 Stat. 136), herein called theAct, was heard at South Bend, Indiana, April 21, 22, and23, 1970, pursuant to due notice.The complaint was issued on February 26, 1970, by theRegional Director for Region 25 on behalf of the GeneralCounsel of the National Labor Relations Board (hereincalled the General Counsel or the Board) and was based oncharges duly filed and served on December 10, 1969. Thecomplaint alleged that Respondent had violated and wasviolating Section 8(a)(1), (3), and (5) of the Act. In its dulyfiled answer Respondent denied the commission of anyunfair labor practices.Upon the entire record in the case and from myobservation ofMilan R. Burger, Respondent's presidentand the only witness who testified, I make the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSAt all times material herein Respondent has been acorporation duly organized under and existing by virtue ofthe laws of the State of Illinois. Until approximatelyOctober 31, 1969, Respondent maintained a plant andplace of business in Elkhart, Indiana, herein called theElkhart plant, where it engaged in the manufacture, sale,and distribution of mobile home lighting fixtures andrelated products. Since approximately September 2, 1969,Respondent has maintained a plant and place of business inShipshewana, Indiana, herein called the Shipshewanaplant, where it has engaged in the manufacture, sale, and 490DECISIONSOF NATIONALLABOR RELATIONS BOARDdistribution of mobile home lighting fixtures and relatedproducts.During the 12 months preceding issuance of thecomplaint which is a representative period Respondentmanufactured, sold, and shipped from its Elkhart plantand its Shipshewana plant finished products valued inexcess of $50,000 to points outside the State of Indiana.During the same period of time Respondent in the courseand conduct of its business operations, purchased,transferred, and delivered to its Elkhart plant and itsShipshewana plant goods and materials valued in excess of$50,000 which were transported to said facilities directlyfrom States other than the State of Indiana.Respondent at all times material herein has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.it.THE LABORORGANIZATIONLocal Union No. 428, a/w International Union, UnitedAutomobile,Aerospace,andAgricultural ImplementWorkers of America (UAW) is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESFrom 1964 to September 6, 1969, the Union, as certifiedbargaining agent of all Respondent's production andmaintenance employees,' represented them under succes-sivecollective-bargaining agreements atRespondent'sElkhart, Indiana, facility-the only one to that date beingoperated by Respondent.The contract in effect duringthelatterhalfof1969besidescontainingvalidunion-security and dues-checkoff clauses, also contained a60-day reopeningclause.In 1967 Milan R. Burger, Respondent's president, generalmanager,and sole stockholder, acquired control ofRespondent. The credited evidence2 reveals that from thetimeof Burger's takeover he made it clear to various of hisexecutive and administrative people that he did not want tooperate with a union and that he was going to endeavor toeliminatethe Union as bargaining agent of the employees.Thus, in his first conversation with Burger in 1967 the lattertold Thomas Hoffman, then treasurer and purchasing agentof Respondent, that he was desirous of getting the Unionvoted out so he could run his own business. Two or threemonths later Burger told Hoffman to find out whatemployees would be favorably disposed towards getting theUnion voted out. During the contract negotiations of 1968Burgerinstructed Hoffman and Kenneth Lytel, a consult-ant on production, to tape record the Union's private1The appropriate unit as found by the Board included all productionand maintenance employees of the Respondent employed at its Elkhart,Indiana, plant,exclusive of office clerical employees, guards, professionalemployees,and supervisors as defined in the Act2Burger was the first and only witness to testify He was called underRule 43(b) of the Federal Rules of Civil Procedure by the General Counselwho cross-examined Burger for 2-1/2 days At the end of that time anarrangement was entered into by the parties whereby they agreed tostipulatewhat facts certain named witnesses (if called by the GeneralCounsel) would testify to After the stipulation was set forth in the recordand agreed to no further witnesses were called and both sides rested Thefacts which I recite and rely on herein are taken from stipulated exhibits.admissions by Burger in his testimony, or from the above stipulation To thecaucuseswhich they did, unbeknown to the Union. Duringthe same contractnegotiations Burger alsotold Hoffmanthathewas willing to pay employee Mildred Hull(ex-president of the Union) $500 to talk to the otheremployees in an effort to discourage their membership inthe Union.3 On other occasions in the fall of 1968 and thespring of 1969 Burger told Hoffman that he was going toapproach employees Mane Allen (chairman of the unionbargaining committee) and Helen Fulmer in an attempt toget them to aid him in getting the Union out of the plant.During thesameperiod of time Burger frequently toldHoffman that he wanted to move the plant in order to berid of his union problems.4At the time Burger took over control of the Company,Respondent was occupying leased premises at Elkhart,Indiana, at a rental of $600 a month. The lease agreementwas for a period of 5 years terminating September 14, 1969,and contained an option to purchase at a price not lessthan $45,000 nor more than $50,000. On June 26, 1969,after obtaining an appraisal of the property showing itscurrent value to be somewhere between $62,000 and$70,000, Burger through his attorney wrote the lessorsindicating his intention to exercise the option. On July 3the lessors replied to Burger claiming that becauseRespondent had not complied with the terms of the leasein certain respects the lease was being terminated andimmediate vacation of the premises demanded. On August8 Burger sent a copy of the lease agreement to his attorneyand in his covering letter requested "prompt and definiteaction" regarding negotiation for the purchase of theproperty.Repeated offers by Burger's attorney to thelessors to exercise the option were unanswered and onAugust 15, Burger's attorney wrote him withdrawing fromthe case and recommending that he drop the matter.Sometime in October the lessors filed a court action torecover possession of the property. Respondent filed across-complaint for damages at which point the matterrested at the time of the hearing herein. Sometime duringthe summer of 1969 Burger told Hoffman that the lessorswere "running a bluff" and could not take the buildingaway from him.Early in the month of July 1969, Burger told Hoffmanthathehad just received three or four grievancesfrom employees (apparently pursuant to the collective-bargainingagreement)and that these grievances to-getherwith the filing of unfair labor practice chargesagainst Respondent were the straw that "broke thecamel'sback" and that hewas goingto use hisleaseproblem as hisreason for moving the plant from Elkhart.5 Later in theextent thatBurger's testimonydisagreesor contradicts the stipulatedtestimony I do not creditBurgerHis testimonyon the whole wasinconsistent,evasive, equivocal,and less thancandid tosuch an extent thatat one pointwhen the General Counsel asked me to compelBurger toanswer a questionwhich he refusedto answerIobservedin effect that ifBurger thought he was doing his cause any good by themanner in which hewas testifying he was mistaken3Burger also made a similar statementto Lytel4On two orthree occasions betweenApril andJune 1968 Burger madesimilar statementsto Lytel.5Apparentlyitwas these grievances and unfairlabor practicechargesthat gaverise to his threat toemployeesat or about thistime to take awaytheir bonus for such actionon their partas admitted in his testimony ROYAL NORTONMFG. CO.month of July Burger told Hoffman that he had seen someland in Shipshewana6 that he might consider putting abuilding on.In various conversations with his then sales manager,Roger Bird, Burger told Bird that if he could move his plantto Shipshewana he could hire Amish people and that it wasagainst the Amish religion to have a union and that thatwould be a method by which he could get rid of the Union.In another conversation with Hoffman, Burger said that itwas against the Amish religion to have a union and that hewould hire as many Amish people as he could inShipshewana.About August 1, 1969, when Burger returned from a tripout of the State he handed Hoffman a copy of a reporteddecision of the National Labor Relations Board involvingthe moving of a plant from Anderson, Indiana, to Upland,Indiana, some 32 miles away,7 and instructed Hoffman toread it saying that he was going to do what was outlined inthat case in order to move the plant and that the first thinghe was going to do was to tell the employees that he wasgoing to move the plant.A few days later when Burger returned from Ft. Wayne(where at Hoffman's suggestion he had gone on or aboutAugust 10 to retain the attorney who had represented theEmployer in thePierce Governorcase), he told Hoffman"that he had made a mistake in not notifying the Unionfirst and that he had already said too much."Burger not only talked about his purpose to get rid of theUnion but he took action in this regard. Thus, sometime inMay 1969 he called employee Mane Allen into his office,asked her how he could get rid of the Union, and stated thathe "would make it worth Mrs. Allen's while to get rid of theunion for him." In addition Hoffman, an officer ofRespondent, made illegal comments to Allen when, onvarious occasions in the summer of 1969, he told Allen thatitwas Burger's position that he would risk losing half of hisbusiness in order to move the Company and get rid of theUnion.On June 4 the Union wrote Burger demanding the names,senioritydates, classifications, and hourly rates of theemployees in the unit-apparently in connection withpending, contract negotiations. On June 6 Burger repliedsupplying the information requested as to the first threeitems but refusing to supply the hourly rates. This actionapparently gave rise to the filing of unfair labor practicecharges againstRespondent which were subsequentlywithdrawn.According to Burger's testimony about 2 or 3 weeksbefore he and his attorney met on August 21 with the unionnegotiating committee, as will be shown, he had decided tomove his plant from Elkhart. His testimony also revealedthat thePierce Governorcase "was a consideration" in hismaking the decision to move. According to his furthertestimony, he began taking steps to close down and to moveto Shipshewana about August 10, the date that he went toFt.Wayne and retained the attorney who represented theemployer in thePierce Governorcase. In accordance withthisdecision tomove the plant, Burger had been6 Shipshewana is about 23 miles from ElkhartrThe Pierce Governor Company, Inc,164 NLRB 97"At the August 21 meeting Union Representative Irving L Vincent had491negotiating for the purchase of some land in Shipshewanathrough the Shipshewana State Bank.On August 22 hesigned a purchase contract for the Shipshewana land.In the meantime on August20 AttorneyStrutz served anotice of retainer by Respondent on the Union and also byletter referred to a negotiation meeting to be held thefollowing day(apparently confirming a concurrent tele-phone conversation)for the purpose of discussing theproposed closing of the plant in Elkhart and its effect on theemployees covered in the contract.The negotiation meeting was held on August 21 asscheduled.At the meeting the following agenda wasdistributed to each union representative by Respondent:1.ECONOMIC REASON FOR RE-LOCATIONOF PLANT.A.Noticeof eviction and owners'refusal toacknowledge tenant's right to negotiate purchase.B.Futile attempt to negotiate settlement of owners'adamant position.C.Company lawyer'sopinion litigation would beexpensive and fruitless.D.Community of Shipshewana to open plant there.E.Availabilityof land at nominal cost;availabilityofmodern efficient building at modest cost;mortgagefunds available from local bank at reasonable costs.2.EFFECT OF CLOSING OF PLANT ON BAR-GAININT [sic] UNIT EMPLOYEES.A.Adequatenotice of plant closing to permitemployees to find suitable employment.B.Separation pay.C.Lettersofrecommendation to prospectiveemployers.3.EMPLOYMENT OPPORTUNITIES AT NEWPLANT IN NEW LOCATION.All interested employ-ees are invited to make application at new plantlocation for employment in new plant.A.Every considerationwillbe given to eachapplication for employment.B.Any employee hired at the new location(plant)will have seniority retroactive to date of employmentwith the company.4.RECOGNITION. The Companywill recognize theUAW at thenew plant if the majority of employees atthenew plant indicate they desire to have suchrepresentation and the NLRB certifies this desire.At the August 21 meeting between the Company and theUnion agreement was reached on the pending grievances,on certain substantive matters pertaining to wages,hours,and working conditions, and on the withdrawal by theUnion of the pending unfair labor practice charges.Regarding the proposed plant removal apparently nothingwas agreed on other than that Respondent"agreed to giveadvance notice to the Union of any contemplated changesaffecting the employees."As for the proposed moving of the plant another meetingtook place on that matter on September 11.11In themeantime, on September 2 the employees were notified byRespondent that it would be necessary to close the Elkhartrequested further discussion of the move but was not available for anothermeeting until September I I 492DECISIONS OF NATIONALLABOR RELATIONS BOARDplant sooner than anticipated and that the week ofSeptember 2 would be the last week of operation at Elkhart.On September 5 Burger signed an order for theconstruction of a building on the Shipshewana land that hehad purchased the day after the August 21 meeting with theUnion. On September 6 Respondent began hiring peoplefor the Shipshewana operation for which Respondent hadrented temporary quarters. Roger Bird and Office ManagerVivyenne Reed who conducted the hiring interviews wereinstructed by Burger to determine whether the applicanthad any "union background" or had been sent by theUnion and to explain to them that no union employeeswould be hired and that the Shipshewana operation wasgoing to be nonunion. On September 8 the Union wroteBurger demanding recognition as the bargaining agent atthe new plant and the application of the current Elkhartcollective-bargaining agreement to the new plant.At the September 11 meeting between the Company andtheUnion the Union's request of September 8 forrecognition and application of the current contract atShipshewana was discussed. The Company's position wasthat it was not legally required to accede to the Union'sdemands in this respect and that the question ofrepresentation was dependent upon the preference of theemployees at Shepshewana. As for the employment rightsof the Elkhart employees at Shipshewana, the Companyindicated that it "would be willing to review all employeeapplications when presented at Shipshewana." When theUnion asked what the wage rates at Shipshewana weregoing to be, Burger in effect stated that he did not know butthat the information could be gotten from Respondent'sVan Tubbs who was in charge at Shipshewana. Respon-dent's counsel added that the information could be puttogether in about 6 weeks.9On the following day, September 12, all the Elkhartemployees were laid offAt the time all were unionmembers as a result of the union-security clause in thecollective-bargainingagreement.Notwithstanding thelayoff, production continued in the Elkhart plant to aboutthe last week of October This work was performed bypeople hired for and working in the Shipshewana plant andbymanagement or nonunion people. On numerousoccasions the crew from Shipshewana would be transferredto the Elkhart plant and worked long into the night tocomplete orders that had to be produced.In order to conceal the fact that production continued inElkhart after the September 12 layoff and that the newlyhired Shipshewana employees were involved in it Burgerhad Hoffman block off the production area in the Elkhartplant from view of the front office so that people coming incould not see what was being done in the plant. Oneemployee among other, Betty Painter, on occasions whenshewent from Shipshewana to perform packing andproduction work in the Elkhart plant was instructed to wearordinary dress and to change into work clothes after gettingto the Elkhart plant and that if she was approached byanyone and asked what she was doing to say that she wasan office worker.As additional subterfuges in thisconnection Respondent caused the names of Shipshewanaworkers at Elkhart to be blocked out in their timecards,misspelled,or substituted with false or fictitiousnames. Inaddition the Shipshewana employees were requested to usecarpools on traveling to work at Elkhart in order to have asfew cars as possible parked at the Elkhart plant thustending to conceal the number of workers involved.Notwithstanding Respondent's efforts to conceal the factthat work was continuing in Elkhart after the Septemberlayoff, several of the laid-off employees sought reinstate-ment at Elkhart on September 22. They were not hired eventhough the work necessitated the assignment of Shipshewa-na employees. Burger's testimony that skills were involvedthat the laid-off employees did not have is not credited.After the September 12 layoff and the start of theoperations in Shipshewana,Burgercontinued his illegalantiunion conduct. Thus on September 17 he called at herhome former employee Kathleen Laughman who had beenamong those terminated on September 12 and asked if shewanted to work in Shipshewana. He conditioned the offer,however, on her giving up the Union. Burger further statedto her that it was the Union's fault that he was moving toShipshewana. On several occasionsBurgeralso told theemployees at Shipshewana that the reason he had movedfrom Elkhart was because of his trouble with the Union.On one occasionBurgercalled the Shipshewana employ-ees together and took a hand poll to see whether or not theywanted a union When asked how many wanted a union noone raised his hand. On another occasion Burger stoppedhis truckdriver, Edward D. Brown, on the road somewherebetween Shipshewana and Elkhart. In the conversation thatensued Brown asked Burger about some money that Burgerhad promised Brown.Burgercountered with a querywhether Brown's loyalty was with the Company or with theUnion and added that if it was with the Union Brown couldpick up his severence check with the other terminated unionemployees.The foregoing evidence clearly establishes that, regard-less what economic justification Respondent may have hadas a result of its lease difficulties for terminating itsoperations in Elkhart and relocating elsewhere, the decisiontomake the move to Shipshewana was motivated almostentirely by Respondent's desire and purpose to eliminatethe Union as bargainingagentof its employees and thusavoid its bargaining obligations under the Act. Not only doIfind that the actual move violated Section 8(a)(5) of theAct, but I further find that at no time here did Respondentbargain in good faith with the Union (as required by theAct) about making the move and its effect on theemployees. Notwithstanding the twomeetingsRespondenthad with the Union about the matter pursuant to theelaborate agenda supplied by Respondent touching on allthe legal niceties the occasion demanded, the plain fact isthat prior to these meetings Respondent had already madeits decision to move and thus entered the discussions aboutthe matter with a closed mind negating the possibility ofgood-faith bargaining on it. Its purpose was simply to gothrough the motions of bargaining ostensibly to satisfy therequirements of the Act.In addition Respondent also violated its duty to bargain9At this time people were being hired in and working at Shipshewanaat a rate of 1 65 an hour ROYAL NORTON MFG. CO.493by its failure and refusal to inform the Union whatinformation it clearly was able to supply about the wagescale at Shipshewana. Not only did Respondent's move anditssurrounding circumstances constitute a refusal tobargain as required by Section 8(a)(5) and 8(d) of the Act,its actions in this respect I find also were discriminatorywithin the meaning of Section 8(a)(3) of the Act. Inaddition to these violations I also find that Respondentindependently interferred with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act by thefollowing conduct: 10 (1) Burger's threat to the employees totake away their bonus in retaliation for their filinggrievances of unfair labor practice charges against Respon-dent; (2) Burger's offer of employment to KathleenLaughman conditioned on her giving up her unionmembership; (3) Burger's statement to his truckdnver,Edward Brown, that if his loyalty was to the Union ratherthan Respondent he could pick up his severence paycheckalong,with the terminated union employees; and (4)Burger's polling of the Shipshewana employees regardingtheir union desires.IV.THE REMEDYHaving found that Respondent violated the Act byfailing and refusing to bargain with the duly designatedcollective-bargaining agent of its employees as required bySection 8(a)(5) of the Act, by discriminating against itsemployees because of their union membership, in violationof Section 8(a)(3) of the Act, and by additionally andindependently interfering with, restraining, and coercing itsemployees in violation of Section 8(a)(1) of the Act, I shallrecommend the usual cease-and-desist order.As for what affirmatively Respondent shall be required todo in order to restore the employees as nearly as possible totheir status with Respondent prior to the commission of theunfair labor practices against them, the General Counselasks that the remedy be based on the Tnal Examiner'sRecommended Decision and Order InGarwin Corporationet al.,153 NLRB 664.11 In that case, as here, the employerduring the term of a collective-bargaining agreement withtheunion representing its employees terminated itsoperations in New York City and relocated them in Miami,Florida, in order to avoid continued recognition of andbargaining with the union, thereby depriving its employeesof the exercise of rights guaranteed them in the Act andthus violating Section 8(a)(1), (3), and (5) thereof. The TrialExaminer,besides the usual cease-and-desist order,recommended that the employer offer "all employeesdiscriminated against" as a result of the employer's move toMiami reinstatement to their former or substantiallyequivalent positions at a plant in New York City if theemployer resumed operations there, or at its Miami plant,l2dismissing if necessary all employees at the Miami plant,withprovision for application of seniority or other'0Although these violations of Sec 8(a)(1) were not specifically pleadedin the complaint, in the circumstances of the case I consider them as fullylitigatedi i7 he General Counsel inadvertently refers to the case asGarvinShoeand, as will appear, is asking not for the Trial Examiner's RecommendedOrder but his order as modified by the Board121 he Trial Examiner concluded that it would not be practicable tonondiscriminatory hiring in the event of curtailed opera-tions or the application of a preferential hiring for futureavailable work. The Trial Examiner also recommended thatin the absence of reopened operations in the New York areathe employer offer to pay employees travel and movingexpenses toMiami for themselves their families andhousehold effects. In addition the Trial Examiner alsorecommended that the employer be required to make allemployees, thus discriminatedagainst,whole by paymentto them of the money they would normally have earnedfrom the date of their termination to the date of a validoffer of reinstatement at any plant the employer might openin the New York area, or if no such plant was opened todate each secured substantially equivalent employment,less net earnings during such period to be computed in themanner set forth in F.W.Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.As for remedying the refusal-to-bargain violation theTrialExaminer, analyzing the difficulties involved inattempting to restore thestatusquo anteby the applicationof the usual Board orders in the case of a "runawayshop," 13 pointed out that, because the chances are meagerthat a "runaway" employer will return to the original areaof operations or that any substantial number of the originalemployees will accept employment in a distant new plant,the "net result is that a `runaway' employer accomplishesand retains the fruits of his primary illegal objective: anunorganized plant." Nevertheless the Trial Examiner felt"constrained" to limit the recommended order to the usual8(a)(5)remedies pending the establishment of a newapproach by the Board. Accordingly, he recommended thatthe employer be ordered to bargain with the union if theemployer relocated in the New York area. If the employerdid not relocate in the New York area he was to bargainwith the union in Miami only upon proof that a majority oftheMiami employees, including any who relocated fromNew York, were union members.In its decision the Board, accepting the Trial Examiner'schallenge to design a more effective remedy, modified thisportion of the Trial Examiner's recommended remedy andordered that the employer bargain with the union for aperiod of 1 year either at New York if the companyrelocated there or at Miami, regardless if it represented amajority there or not after which an election to determinethe employees' desiresin thisrespect could be held.A three judge panel of the Court of Appeals for theDistrict of Columbia reversed the Board on this aspect of itsdecision with one judge dissenting. On the assumption thatbecause of the distance involved, as well as otherconsiderations, very few of the New York employees wouldbe likely to make the move to Florida and that as a resultthe union would not have a majority status there, the courtrejected the Board's reasoning that to deprive the employerof the fruits of his wrongdoing it was necessary to requirehis bargaining with the union at Miami even though suchorder the employer to returnits operations to theNew York area13 1 e, in moves of considerable distances requiring theemployer tobargainwith the unionif it reopens in the originalarea of operations or ifnot to bargain "only upon proof" that the union representsa majority ofall unit employeesin the relocated plantSidele Fashions, Inc,133 NLRB547, 555-556,Industrial Fabricating,119 NLRB 173-176 494DECISIONS OF NATIONALLABOR RELATIONS BOARDrequirement might impinge on the rights of the Miamiemployees by imposing upon them an unwanted bargainingagent.In the court's view the Board's attempt to"discipline" the employer at the expense of the Floridaemployees was arbitrary and, in effect, punitive rather thanremedial.Here, as inGarwin,I find that to order Respondent tomove its operations back to Elkhart would not be in thebest interest of anyone.14 The case for an order to bargainwith the Union at Shipshewana is, incidentally, strongerhere than inGarwinin view of the differences in thedistances involved. Indeed, the Board has as a matter ofcourse ordered bargaining by "runaway" employers at theirnew locations when the moves have not involved greatdistances without any showing that the unions in questionactually represented a majority at the new locations. SeeCalifornia Footwear,114 NLRB 765;Cooper Thermometer,160NLRB 1902;Rapid Bindery, Inc.,127NLRB 212.Accordingly, I agree with the General Counsel that theappropriate remedy here should be the same as wasimposed by the Board inGarwin.15 Since this case does notcome within the jurisdiction of the District of ColumbiaCourt of Appeals its reversal of the Board on the bargainingissue isno impediment to following theGarwinremedyhere.And the fact that the Board has not met withunanimousapproval of this approach by the courts mayserve to expedite a final determination of it by the SupremeCourt.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case, Irecommend that RespondentRoyalNorton ManufacturingCompany itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectively,upon request, withLocal Union No. 428,a/w InternationalUnion, UnitedAutomobile,Aerospace,andAgricultural ImplementWorkers of America, (UAW), asthe exclusive representa-tive of all production and maintenance employees exclusiveof all clerical employees,guards, professional employeesand supervisors,as defined in the Act.(b)Discouragingmembership in the aforesaid labororganizationor in any other labor organization by14Among the considerations I have weighed in this respect is the smallsize of Respondent's operation and the fact it built and is occupying itsown plant at Shipshewana and is not in rented premises15TheGeneralCounsel asks for reinstatement of all employeesterminated on September 12, 1969,and all employees(unit as well asnonumt including supervisory employees)who quit or were separatedafterAugust l"-the date that the General Counsel claims Respondentannounced its proposed move to Shipshewana, on the grounds apparentlyterminating the employment of and refusing to reinstateany of their employees or by discriminating in any othermanner in regard to their hire and tenure of employment orany other term or condition of employment.(c) Interfering with, restraining, or coercing employees bythreatening them with economic reprisals for exercisingrights guaranteed them in the Act or by illegally pollingemployees or interrogating them about their union supportor sympathies.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form, join, or assist the above-namedUnion or any other labor organization, to bargaincollectively through representatives of their own choosing,or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Take the following affirmative action, which it isfound, will effectuate the policies of the Act:(a) Offer to all employees who were deprived of work bythe removal of Respondent's Elkhart plant immediate andfull reinstatement to their former or substantially equiva-lentpositions (with necessary traveling andmovingexpenses for them and their families and their householdeffects to Shipshewana), without prejudice to their seniorityor other rights and privileges in the same manner as coveredin the discussion set forth in the section of the Decisionentitled "The Remedy."(b)Make whole such employees for any loss of earningsthey may have suffered as a result of the discriminationagainst them, as covered in the discussion in the section ofthis Decision entitled "The Remedy."(c)Notify the employees herein found to have beendiscriminated against if presently serving in the ArmedForces of the United States of their right to reinstatementas provided herein in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d)Preserve and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(e) Bargain collectively, upon request, with the aforesaidLocalUnion, as the exclusive representative of allproduction and maintenance employees, excluding officeclerical employees, guards, and supervisors, with respect toratesof pay, wages, hours of employment, and otherworking conditions and, if any understanding is reached,embody such understanding in a signed agreement.(f) Send to each of the employees referred to in paragraph2(a) above, by registered or certifiedmail, a letterofferinghim reinstatement and setting forth Respondent's electionthat all such separations were the direct result of the announced moveWhile all employees (unit or nonumt including supervisory) whoseterminations were the result of Respondent's discriminatory and illegalmove are entitled to reinstatement, there is no probative evidence to showthat Respondent announced its move as early as August I So far as I candetermine, the move was not made known until August 20or 21 And Ifind no evidence to establish that anyone who left before September 12 didso because of the anticipated move ROYAL NORTON MFG. CO.495as to when it will effect such reinstatement, and include insuch letter a copy of the attached notice marked"Appendix." 16(g) Post at its plant in Shipshewana, Indiana, copies of theattached notice marked "Appendix." 17 Copies of saidnotice, to be provided by the Regional Director for Region25, shall, after being duly signed by Respondent, be postedby Respondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(h) Notify the Regional Director for Region 25 in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.1816 In the event no exceptions are filed as provided by Sec. 102 46 of therules and Regulations of the NationalLaborRelations Board, the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided in Sec. 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes In the event that theBoard's Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the NationalLaborRelationsBoard" shall be changed to read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board'17IfRespondent elects to resume its operations in the Elkhart area suchnotice shall be posted at such new location.18 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 25, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States Governmentexcluding office clerical employees, guards, andsupervisors as defined in the Act.WE WILL NOT interfere with, restrain, or coerce ouremployees by threatening them with economic reprisalsfor exercising rights guaranteed them in the Act or byillegally polling or interrogating them about their unionsupport or sympathies.WE WILL NOT discourage membership of ouremployees in the above-named Union or any otherlabor organization by illegally discontinuing operationsor by discriminating in any other manner in regard totheir hire and tenure of employment or any term orcondition of employment.WE WILL offer all employees who were deprived ofemployment as a result of the removal of our Elkhart,Indiana, plant immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed.Such reinstatementwill be offeredat any plant we may open in the Elkhart area. If no suchplant is open we will offer such reinstatement to ourShipshewana, Indiana, plant, together with the neces-sary traveling and movingexpensesto Shipshewana.WE WILL make all said employees whole for any lossof pay suffered as a result of the discrimination againstthem.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations,to join or assist the above-named Union or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid and protection, or torefrain from any or all such activities.ROYAL NORTONMANUFACTURING COMPANY(Employer)After a formal hearing before the National LaborRelationsBoard,itwasdetermined that Royal Norton Manufactur-ing Company unlawfully moved its Elkhart operations toShipshewana, Indiana, where it resumed operations inorder to defeat the rights of its employees to bargain anddeal witha unionof their choice (Local Union No. 428, a/wInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW). Inorder to remedy this conduct we have been required to takethe following steps:WE WILL bargain collectively, upon request, withLocal Union No. 428, a/w International Union, UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America (UAW) as the bargaining repre-sentative in the appropriate unit described below, withrespect to rates of pay,wages,hours of employment,and other conditions of work and, if an understandingisreached, embody it in a signed agreement. Theappropriate bargainingunit is:Allproductionandmaintenanceemployees,DatedBy(Representative)(Title)Note: If any of our former Elkhart employees are currentlyserving in the Armed Forces of the United States, we willnotify them of their right to reinstatement or transfer uponapplication as provided herein after discharge from theArmed Forces in accordance with the Selective Service Actand the Universal Military Training and Service Act asamended.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 614ISTA Center, 150 West Market Street, Indianapolis,Indiana 46204, Telephone 317-633-8921.